Judgment reversed upon the law and the facts and a new trial granted, with costs to abide the event. The finding of fraud is against the weight of the credible evidence. The testimony on behalf of the appellants establishes a consideration for the conveyances. A fair consideration therefor could well have been found on this record and a finding that there was no consideration, which, alone in the circumstances, would justify a conclusion of fraud, would be against the clear weight of the credible testimony. Upon the new trial here directed there should be findings in conformity with subdivision 2 of section 278 of the Debtor and Creditor Law where the grantees have given “ less than a fair consideration for the conveyance,” with the right of retention of the property “ as security for repayment ” of such consideration as was given. Actual fraudulent intent upon the part of the appealing grantees is not established in this ease. Findings of fact and conclusions of law inconsistent herewith are reversed. Lazansky, P. J., Kapper, Scudder and Davis, JJ., concur; Carswell, J., concurs except as to appellant Bertine, as to whom he dissents and votes to affirm the judgment as to him. Settle order on notice.